Exhibit 10.1 MEMBERSHIP INTEREST PURCHASE AGREEMENT by and between INNOVATIVE SOLAR SYSTEMS, LLC and IS-31 HOLDINGS, LLC Dated as of June 14, 2016 Table of Contents Page 1. PURCHASE AND SALE OF MEMBERSHIP INTERESTS; CLOSING DATE 1 Purchase and Sale 1 Purchase Price 1 Payment Terms 2 Time and Place of Closing 2 Seller Closing Date Deliverables 2 Assignment 4 Further Assurances 4 2. REPRESENTATIONS AND WARRANTIES OF SELLER 4 Existence 4 Sole Owner 4 Due Execution 5 Due Authorization 5 Binding Effect 5 No Conflicts; Consents 5 Legal Proceedings 5 No Undisclosed Liabilities 6 Compliance with Laws 6 Sophisticated Seller 6 Documents; Disclosure 6 Project Company Development Assets/ISS Project Development Assets 6 Contracts 7 Environmental Laws 8 Permits 8 Insurance 8 Conflicts of Interest 8 Employee Matters 9 Interconnection 9 Power Purchase Agreement 9 Taxes 9 Table of Contents (continued) Page Real Property Interests 13 Wetlands Jurisdictional Determination 13 Capitalization; Subsidiaries 13 Regulation 14 Subsidiaries and Joint Ventures 15 Intellectual Property 15 Hazardous Substances 15 Affiliate Transactions 15 Bank Accounts 15 No Brokers 15 Full Disclosure 15 3. REPRESENTATIONS AND WARRANTIES OF BUYER 16 Organization; Authority 16 Binding Effect 16 Absence of Conflicting Agreements 16 4. CONDITIONS TO CLOSING AND PRE- AND POST-CLOSING COVENANTS 16 Conditions to Obligations of Buyer 16 Conditions to Obligations of Seller 17 Other Actions to be Taken at or after the Closing Date 17 Project Company Pre-Closing Liabilities 18 Tax Covenants 18 Pre-Closing Access 19 Achievement of Closing 20 5. INDEMNIFICATION 20 Survival of Representations and Warranties 20 Indemnification By Seller 20 Indemnification By Buyer 21 Table of Contents (continued) Page Indemnification by Seller Related to Taxes 21 6. TERMINATION 21 Termination 21 Force Majeure 21 Extension of Final Date 21 Third Party Sale 22 Effect of Termination 22 7. MISCELLANEOUS 22 Notices 22 Execution in Counterparts 23 Entire Agreement 23 Amendment 23 Assignment 23 Headings 24 Governing Law 24 Binding Effect 24 Waiver 24 Enforceability 24 License for Access and Data Room 24 Due Diligence 24 Zoning 24 Copies of Specified Agreements 25 Exclusivity 25 Expenses 25 Confidentiality 25 Public Announcement 25 Other Agreements 26 Interpretation 26 Table of Contents (continued) Page Definitions 26 EXHIBITS Exhibit A Wire Instructions Exhibit B Form of Transfer and Assignment Agreement Exhibit C Form of Bill of Sale and Assignment Agreement for ISS Project Development Assets Exhibit D-1 Form of Seller Manager’s Certificate Exhibit D-2 Form of the Project Company Manager’s Certificate Exhibit E Form of Buyer Manager’s Certificate SCHEDULES Schedule 2.6 Conflicts; Consents Schedule 2.8 Liabilities Schedule 2.12(a) Project Company Development Assets Schedule 2.12(b) ISS Project Development Assets Schedule 2.13 Material Contracts Schedule 2.15(a) Obtained Permits Schedule 2.15(b) Permits to be Obtained Schedule 2.16 Insurance Schedule 2.22 Project Real Property Schedule 2.24 Membership Interests Schedule 2.29 Affiliate Transactions Schedule 2.30 Bank Accounts Schedule 7.14 Specified Agreements THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “ Agreement ”), dated as of June 14, 2016 (the “ Effective Date ”), is entered into by and between: Innovative Solar Systems, LLC, a North Carolina limited liability company with an office at 171 Rolling Meadows Road, Fletcher, NC, 28732 (“ Seller ”); and IS-31 Holdings, LLC, a Delaware limited liability company with an address at 3824 Cedar Springs Rd #801-1299, Dallas TX 75219 (“ Buyer ” and, together with Seller, each a “ Party ” and collectively the “ Parties ”). WHEREAS , Seller owns all right, title and interest in 100% of the issued and outstanding limited liability company membership interests of Innovative Solar 31, LLC, a North Carolina limited liability company (the “ Project Company ”) (collectively, the “ Membership Interests ”); WHEREAS , the Project Company is developing a 34.2 MW (AC) solar photovoltaic project in Bladen County, North Carolina that is referred to as the IS31 Project (the “ Project ”); WHEREAS , Seller wishes to sell, assign and transfer to Buyer 100% of the Membership Interests in exchange for the Purchase Price (as defined below), and Buyer has agreed to accept such sale, assignment and transfer of the Membership Interests and to pay the Purchase Price therefore, in accordance with the payment terms set forth in Section1.3 and subject to the conditions of this Agreement; NOW, THEREFORE , in consideration of the premises and the mutual covenants contained herein, the parties hereto agree as follows: 1.PURCHASE AND SALE OF MEMBERSHIP INTERESTS; CLOSING DATE 1.1 Purchase and Sale . On the basis of the representations, warranties, covenants and agreements herein, on the Closing Date (as defined below), Seller shall sell and transfer to Buyer the Membership Interests, free and clear of any and all Encumbrances of any kind, nature or description, and Buyer shall purchase from Seller the Membership Interests by payment of the Purchase Price in accordance with the payment terms set forth in Section1.3. 1.2 Purchase Price . The purchase price to be paid by Buyer to Seller in consideration of the sale of the Membership Interests is Two Million Fifty-Two Thousand Dollars ($2,052,000.00) (the “ Purchase Price ”). The Purchase Price shall consist of the following payments: (i) the Previously Paid Payments, which have been paid as provided in Section 1.3(a), and (ii) the Closing Payment, which shall be paid by Buyer by wire transfer of immediately available funds pursuant to the wire instructions set forth on Exhibit A , or to such bank account designated by Seller by written notice to Buyer, containing all necessary wire transfer information, not less than three (3) days prior to the applicable date for payment. 1 1.3 Payment Terms . The Purchase Price has been paid or will be paid by Buyer to Seller as follows: a. Previously Paid Payments . Seller agrees to credit towards the Purchase Price an amount equal to a Two Hundred Fifty Thousand Dollar ($250,000.00) non-refundable cash deposit (the “ Deposit ”) paid to Seller on August 24, 2015. Additionally, Seller agrees to credit towards the Purchase Price an amount equal to One Hundred Twenty-Five Thousand Dollars ($125,000.00), which constitutes a portion of a deposit previously paid to Seller in respect of the project known as IS-33, but which Buyer and Seller have agreed to apply toward the Project (the “ Credit ”, and together with the Deposit, the “ Previously Paid Payments ”). b. Closing Payment . At the Closing, Buyer shall pay to Seller an amount equal to the difference of (i) One Million Six Hundred Seventy-Seven Thousand Dollars ($1,677,000.00) less (ii) the amount of the Extension Credit determined in accordance with Section 6.3 (such difference, the “ Closing Payment ”). 1.4 Time and Place of Closing . The closing of the transactions contemplated herein (the “ Closing ”) shall take place remotely on a date no later than two (2) business days after the satisfaction or waiver by Buyer in writing of all the conditions set forth in Section4.1 (other than conditions which, by their nature, are to be satisfied on the Closing Date) or on such other date as the Parties may mutually agree upon in writing. The applicable date on which the Closing shall occur pursuant to this Section1.4 is referred to in this Agreement as the “ Closing Date ”, and the Closing shall be deemed effective as of 12:01 a.m. Eastern Time on the Closing Date. 1.5 Seller Closing Date Deliverables . On the Closing Date, Seller shall deliver to Buyer the following: a. a transfer and assignment instrument evidencing the transfer to Buyer of the Membership Interests, in the form attached to this Agreement as Exhibit B ; b. a certificate of good standing (or equivalent document) for the Project Company from the state of its formation dated within five (5) business days prior to the Closing Date; c. a manager’s certificate from each of Seller and the Project Company, in the form attached to this Agreement as Exhibit D-1 and Exhibit D-2 , respectively, dated as of the Closing Date (x) certifying and attaching copies of (i) the certificate of formation or articles of organization, as applicable, of each of Seller and the Project Company, (ii) the operating agreement of each of Seller and the Project Company, and (iii) the resolutions duly adopted by the respective board of managers (or its equivalent governing body) of each of Seller and the Project Company authorizing the execution, delivery and performance of this Agreement and the other agreements contemplated hereby, and the consummation of the transactions contemplated hereby and thereby and (y) in the case of the manager’s certificate from Seller, certifying that the condition set forth in Section 4.1(b) has been fulfilled and that all deliverables under Sections 7.12, 7.13 and 7.14 have been provided to Buyer; 2 d. copies of all Books and Records of the Project Company (including books of account) and all Contracts entered into by or on behalf of the Project Company and all originals of the same in the possession of Seller; e. an updated pro forma leasehold title policy with approved endorsements and a title commitment to the satisfaction of Buyer for each of the Premises (as defined, as applicable, in each of (i) the Lease between the Project Company and William R. Storms, unremarried widower of Shelby H. Storms (“ Storms Landlord ”), dated October 20, 2015, as amended by the Amendment of Lease, dated January 22, 2016 and as further amended in accordance with Section 1.5(i)(i), and (ii) the Lease between the Project Company and Boyce Gerald White, Jr. and wife Katherine S. White (“ White Landlord ”, and together with Storms Landlord, the “ Landlords ”), dated November 7, 2013, as amended by the Amendment of Lease, dated January 25, 2016 and as further amended in accordance with Section 1.5(i)(i) (each a “ Lease ”, and together the “ Leases ”) in the name of the Project Company with endorsements satisfactory to Buyer (the “ Title Policy ”); f. an updated ALTA survey of each of the Premises, in a form reasonably satisfactory to Buyer, that comports with the Title Policy and is certified to the title company that issues the Title Policy and the Project Company; g. copies of all verifications of appropriate zoning classification from all relevant city and county agencies having jurisdiction over the Premises; h. (x) an environmental impact assessment report with respect to the Project (i) with an effective date no earlier than six (6) months prior to the Closing Date (such report to be updated as necessary, at Buyer’s expense, to fulfill this condition) and (ii) satisfying the requirements of 40 C.F.R. pt. 312 for conducting “all appropriate inquiries” under Sections 101(35)(B)(i)(I) and (B)(ii)-(iii) of CERCLA and any other components necessary for Buyer to obtain “bona fide prospective purchaser” liability protection pursuant to Sections 101(40) and 107(r) of CERCLA and (y) a reliance letter addressed to Buyer with respect thereto, in form and substance reasonably satisfactory to Buyer; i. the following documents from each of the Landlords, in each instance in form and substance reasonably satisfactory to Buyer: i. an amendment to the applicable Lease and corresponding amendment to the applicable memorandum of Lease; and ii. an estoppel certificate. j. a wetlands delineation survey report performed in accordance with the rules and regulations of the United States Army Corps of Engineers; k. a certificate, dated as of the Closing Date, under Section 1445(b)(2) of the Code (a Foreign Investment in Real Property Tax Act certificate), certifying that Seller (or the first upstream regarded owner of Seller for U.S. federal income tax purposes in the event Seller is classified as a disregarded entity for U.S. federal income tax purposes) is not a foreign person; 3 l. a bill of sale and assignment agreement, in the form attached hereto as Exhibit C , assigning the ISS Project Development Assets to the Project Company (the “ ISS Bill of Sale and Assignment Agreement ”), duly executed by Seller; and m. letters of resignation (which include releases of the Project Company from Liability) of the officers, directors and managers of the Project Company from all positions held with the Project Company, effective as of the Closing. 1.6 Assignment . Subject to the terms and conditions set forth herein, on the Closing Date, pursuant to the ISS Bill of Sale and Assignment Agreement, Seller shall assign to the Project Company all of Seller’s rights, title and interests in, to and under all of the assets, properties and rights of every kind and nature, whether real, personal or mixed, tangible or intangible, wherever located and whether now existing or hereafter acquired, which relate to, or are used or held for use in connection with, the Project, including, without limitation, all of Seller’s right, title and interest in, to and under originals, or where not available, copies, of all Books and Records (collectively, the “ ISS Project Development Assets ”). Notwithstanding the foregoing, in no event shall the Project Company assume any Liabilities to or arising from the ISS Project Development Assets. 1.7 Further Assurances . Following the Closing, Buyer and Seller shall execute and deliver such additional documents, instruments, conveyances and assurances and take such further actions as may be reasonably required to carry out the provisions hereof and give effect to the transactions contemplated by this Agreement and the documents to be delivered hereunder. For Seller that will include, at its sole expense, transferring, or causing an affiliate to transfer, the ownership of any of the assets, properties and rights that relate to the ISS Project Development Assets that for any reason did not transfer to the Project Company at the Closing, and obtaining or confirming, in writing in form and substance reasonably acceptable to Buyer, from any applicable vendor related to any ISS Project Development Asset the right of Buyer to rely on and use such ISS Project Development Asset (and any related work product therefrom) for its purposes in connection with the Project. 2. REPRESENTATIONS AND WARRANTIES OF SELLER . Seller hereby represents and warrants to Buyer that the following representations are true, correct and complete with respect to Seller and the Project Company, as applicable, as of the date hereof, and as of the Closing Date, except as otherwise indicated. 2.1 Existence . Each of Seller and the Project Company is a limited liability company duly organized, validly existing and in good standing under the laws of the state of North Carolina. 2.2 Sole Owner . Seller is the sole record and beneficial owner of 100% of the issued and outstanding membership interests of the Project Company and has good and marketable title thereto, free and clear of any and all liabilities, liens, security interests, pledges, restrictions on transfer, claims, charges or other encumbrances or equities of any kind, nature, or description (collectively, the “ Encumbrances ”). Upon delivery of and payment for the Membership Interests, Buyer shall acquire valid and un-encumbered title to the Membership Interests in the Project Company. 4 2.3 Due Execution . This Agreement has been duly executed by Seller and the execution, delivery and performance of this Agreement by Seller will not violate, or result in a breach of, or constitute a default under, any agreement, instrument, judgment, order or decree to which Seller is a party or to which Seller may be subject, nor will such execution, delivery or performance constitute a violation of or conflict with any fiduciary duty to which Seller is subject. 2.4 Due Authorization . Seller has the full right, power, authority and capacity to enter into and perform its obligations under this Agreement and to convey and assign to Buyer the Membership Interests, without any other or further authorization, action or proceeding. 2.5 Binding Effect . This Agreement when executed and delivered by Seller will constitute the valid and legally binding obligation of Seller, enforceable in accordance with its terms, except as limited by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and any other laws of general application affecting enforcement of creditors’ rights generally, and as limited by laws relating to the availability of specific performance, injunctive relief or other equitable remedies. 2.6 No Conflicts; Consents . Except as set forth on Part A of Schedule 2.6 , the purchase of the Membership Interests and the execution, delivery and performance by Seller of this Agreement and the documents to be delivered by Seller hereunder and thereunder, and the consummation of the transactions contemplated hereby and thereby, do not and will not (with or without notice or lapse of time or both): (a)violate or conflict with the certificate of incorporation, by-laws or other organizational documents of Seller; (b)violate or conflict with any Law applicable to Seller; (c)conflict with, or result in any violation of, or default under, or give rise to a right of termination, acceleration or modification of any obligation or loss of any benefit under any Contract or other instrument to which Seller is a party or to which the Project Company Development Assets are subject; or (d)result in the creation or imposition of any Encumbrances on any of the Project Company Development Assets. Except as set forth on Part B of Schedule 2.6 , no consent, approval, waiver, notice or authorization is required to be made or obtained by Seller from any Person or entity (including any Governmental Authority) in connection with the purchase of the Membership Interests and the execution, delivery and performance by Seller of this Agreement and the consummation of the transactions contemplated hereby and thereby. 2.7 Legal Proceedings . There is no Action of any nature pending or threatened against or by Seller relating to or affecting the Project or the Project Company Development Assets or that challenges or seeks to prevent, enjoin or otherwise delay the transactions contemplated by this Agreement. There are no outstanding judgments, injunctions, orders or rulings relating to or affecting the Project Company Development Assets. No event has occurred or circumstances exist that may give rise to, or serve as a basis for, any such Action. There are no outstanding judgments, injunctions, orders or rulings relating to or affecting the Project Company Development Assets. 5 2.8 No Undisclosed Liabilities . The Project Company does not have any Liabilities except for those set forth in Schedule 2.8 . 2.9 Compliance with Laws . The Project Company and Seller have complied with all laws applicable to the Project Company or Seller or the operation of their respective businesses, except to the extent any such non-compliance would not, individually or in the aggregate, have a material adverse effect on Seller, or the Project Company. Sophisticated Seller . Seller (a)is a sophisticated individual or entity familiar with transactions similar to those contemplated by this Agreement; (b)has adequate information concerning the business and financial condition of the Project Company to make an informed decision regarding the sale of the Membership Interests held by Seller; and (c)has independently and without reliance upon Buyer, and based on such information and the advice of such advisors as Seller has deemed appropriate, made its own analysis and decision to enter into this Agreement. Seller acknowledges that neither Buyer nor its affiliates is acting as a fiduciary or financial or investment adviser to Seller, and has not given Seller any investment advice, opinion or other information on whether the sale of the Membership Interests held by Seller is prudent. Seller acknowledges that (i) Buyer currently may have, and later may come into possession of, information with respect to the Project Company that is not known to Seller and that may be material to a decision to sell the Membership Interests held by Seller (“ Seller Excluded Information ”); (ii) Seller has determined to sell all the Membership Interests held by Seller notwithstanding its lack of knowledge of Seller Excluded Information; and (iii) Buyer shall not have any liability to Seller, and Seller waives and releases any claims that it might have against Buyer whether under applicable securities laws or otherwise, with respect to the nondisclosure of Seller Excluded Information in connection with the sale of the Membership Interests held by Seller and the transactions contemplated by this Agreement. Seller understands that Buyer will rely on the accuracy and truth of the foregoing representations, and Seller hereby consents to such reliance. Seller understands that the value of the Membership Interests being sold by it hereunder may appreciate in value in the future (including in the immediate future) and that upon, and by virtue of, its sale of the Membership Interests being sold by it hereunder, Seller will be precluded from sharing or benefiting from any such appreciation. Documents; Disclosure . Copies of all documents relating to the Project Company delivered to Buyer (such documents, collectively the “ Project Company Documents ”) are true and complete in all respects, and other than the Project Company Documents, there are no agreements or instruments that govern any interest in the Membership Interests. 2.12 Project Company Development Assets/ISS Project Development Assets. a. Schedule2.12(a) sets forth a true, correct and complete list of all assets of the Project Company, including those related to, associated with or concerning the Project or either of the Premises (collectively, the “ Project Company Development Assets ”). The Project Company has good and marketable title to all of the Project Company Development Assets. All Project Company Development Assets are free and clear of any and all Encumbrances and other rights of third parties. Other than the Project Company Development Assets and the ISS Project Development Assets, there are no other assets that are held by Seller, the Project Company, any affiliate of Seller or any other Person necessary for the Project Company to fulfill its obligations under the Interconnection Agreement and the PPA. The Project Company Development Assets (i)have been maintained in accordance with prudent industry practices for similar assets, (ii)are in good operating condition and repair, ordinary wear and tear excepted (to the extent tangible), and (iii)are suitable for the purposes for which they are employed. 6 b. Schedule2.12(b) sets forth a true, correct and complete list of all ISS Project Development Assets. Seller has good and marketable title to all of the ISS Project Development Assets. All ISS Project Development Assets are free and clear of any and all Encumbrances and other rights of third parties. 2.13 Contracts . Schedule2.13 contains a true, correct and complete list of all contracts, agreements, arrangements, letters of intent, memoranda of understanding, promises, obligations, rights, purchase orders, leases, licenses or similar understandings, whether written or oral (each, a “ Contract ”) to which the Project Company is a party or that relate to, are associated with or concern, or will relate to, be associated with or concern, the Project, the Project Company or the Project Company Development Assets (the “ Material Contracts ”). Each Material Contract has been duly authorized and executed by the parties thereto, has been delivered by Seller to Buyer, is in full force and effect, and constitutes a legal, valid, binding and enforceable agreement as to the Project Company and to the respective counterparties thereto, and will not be rendered invalid or unenforceable or in breach or default as a result of the transactions contemplated by this Agreement. Neither the Project Company nor any other Person (a)is in breach of or in default under any Material Contract, (b)except for amendments to the Leases in accordance with Section 1.5(i)(i) of to this Agreement, has indicated its intention to amend or terminate any Material Contract, or (c)has made any claims against, or sought any indemnification as to any matter arising under or with respect to any Material Contract. No event has occurred which with the passage of time or giving of notice or both would constitute such a default, result in a loss of rights or permit termination, modification or acceleration under, or result in the creation of any Encumbrance under any Material Contract. Seller has made available to Buyer true, correct and complete copies of all Material Contracts and any amendments thereto. Other than the Material Contracts, there are no Contracts relating to, associated with or concerning the Project or the Project Company Development Assets. Neither Seller nor Project Company is a party to any agreement with any other third party related to the Project, directly or indirectly, that is not considered or listed herein as a Material Contract, which is in default or with the passage of time or giving of notice or both would be in default, or which has been terminated because of a default. 7 2.14 Environmental Laws . To Seller’s Knowledge, Seller and the Project Company have complied and are in compliance with all Environmental Laws affecting the Project Company and its respective assets, including the Project Company Development Assets. No Action has been filed, commenced or threatened against Seller or the Project Company alleging any failure of Seller or the Project Company to comply with any applicable Environmental Law. To Seller’s Knowledge, each of the Premises is in compliance with all Environmental Laws. All environmental investigations, reports, studies, audits, tests, reviews sampling, or other analyses conducted in relation to each of the Premises, to the extent commissioned by or in the possession of Seller or the Project Company or anyone under either of their control, have been delivered to Buyer. Seller has made available to Buyer copies of all other material documents and records in its or the Project Company’s possession or control concerning any condition of the environment with respect to each of the Premises. To Seller’s Knowledge, there are no conditions, facts or circumstances that could result in the imposition of Liabilities under, or noncompliance with, any Environmental Laws at either of the Premises or by Seller or the Project Company. Neither Seller nor the Project Company has agreed to assume, undertake, or provide indemnification for any liability of any other Person under any Environmental Law for environmental matters or conditions. 2.15 Permits . All permits, licenses or other governmental approvals (collectively, whether obtained or pending, referred to herein as “ Permits ”) related to, associated with or concerning the Project or either of the Premises that have been obtained by the Project Company are set forth on Schedule2.15(a) . The Project Company owns or validly holds (and is in material compliance with) the Permits, and each such Permit is valid, binding and in full force and effect and has not been appealed, terminated, revoked or modified and all time limits for filing appeals have run. No notice of noncompliance or default has been received by either Seller or the Project Company, and the Project Company is not in material default (or with the giving of notice or lapse of time or both, would be in material default) under any such Permit, and no information has been received by either Seller or the Project Company that could reasonably be expected to prevent Buyer from maintaining any such Permit. To Seller’s Knowledge, all Permits that are necessary for the Project Company to construct, operate, own and maintain the Project (other than the Permits set forth on Schedule2.15(a) ) are set forth on Schedule2.15(b) . To Seller’s Knowledge, no facts or circumstances exist that reasonably could be expected to hinder, delay or restrict the ability of the Project Company to obtain any Permits set forth on Schedule 2.15(b) in the normal course without unreasonable delay or expense. Seller has previously delivered to Buyer (a) a true and correct copy of each Permit set forth on Schedule 2.15(a) , (b)all material documents, reports and correspondence provided by the Project Company to any Governmental Authority with respect to any Permit, and (c)all material documents, reports and correspondence received by the Project Company from any Governmental Authority with respect to any Permit. Insurance . Schedule2.16 sets forth a list of all insurance policies carried by or for the benefit of the Project Company. Such insurance policies are in full force and effect. All premiums with respect to such insurance policies have been paid in full. The insurance coverage provided by any of the policies described in this Section2.16 will not terminate or lapse by reason of the transactions contemplated by this Agreement. Conflicts of Interest . Neither Seller, any of its affiliates nor its or their members, managers, officers or directorshas, either directly or indirectly, (a) an equity or debt interest in any corporation, limited liability company, partnership, joint venture, association, organization or other Person that furnishes or sells services or products to the Project Company, or otherwise does business with the Project Company; or (b)a material beneficial interest in or will derive any material financial gain from any Contract to which the Project Company is a party or under which the Project Company is obligated or bound or to which any of its assets may be subject other than this Agreement. 8 2.18 Employee Matters . The Project Company does not employ and has never employed any employees. The Project Company has no Liabilities with respect to any employees of any of its affiliates or any other individuals (including independent contractors, contract workers, leased employees or temporary employees) that have performed work at or in connection with the Project or in connection with the business of the Project Company. The Project Company does not sponsor, maintain, contribute to or have any obligation to contribute to, and since the date of its creation has never sponsored, maintained, contributed to or had any obligation to contribute to, any employee benefit plan. There does not now exist nor do any circumstances exist that could be expected to result in, any Liability of the Project Company with respect to any employee benefit plan sponsored, maintained, contributed to or required to be contributed to by any affiliate of the Project Company. 2.19 Interconnection . The Project Company has obtained approval to interconnect the Project pursuant to the Interconnection Agreement, which is in full force and effect. The Interconnection Agreement is a Final Interconnection Agreement, as that term is defined in the North Carolina State-Jurisdictional Interconnection Procedures. The Project Company has complied in all respects with the North Carolina State-Jurisdictional Interconnection Procedures, including but not limited to (a) completing all obligations imposed by the interconnecting utility under the Section 1.1.3 queue management process; and (b) obtaining all required studies by the interconnecting utility under the Section 4 Study Process necessary to evaluate the Project’s impact to the utility system and the cost of interconnection facilities and any upgrades required for the utility to safely and reliably interconnect and operate in parallel with the Project. The Project Company is in full compliance with all payment obligations (through payments made on its behalf by Buyer or its Affiliate) and Project interconnection milestones specified in the Interconnection Agreement. The Interconnection Agreement provides for the delivery, to the point of interconnection specified therein, of all of the Project’s electrical output, and complies with or is not in contravention of the PPA. Power Purchase Agreement . The Project Company has entered into the PPA, which is in full force and effect, and is in full compliance with all payment obligations (through payments made on its behalf by Buyer or its Affiliate), milestones and other covenants therein. Taxes . a. The Project Company, Seller and their respective affiliates (with respect to or to the extent potentially materially impacting the Project Company Development Assets, the ISS Project Development Assets, the Project or the Project Company) have timely filed all required Tax Returns that were due on or before the Closing Date. All such Tax Returns are true, correct and complete and all Taxes that are shown to be due on such Tax Returns and all other Taxes whether or not shown as due on such Tax Returns (including estimated Tax payments) that are due and owing have been paid in full. Project Company has timely complied with all applicable laws relating to the payment, collection or withholding of any Tax and the reporting and remittance thereof to any and all governmental authority or taxing authority. 9 b. There have been, and as of the Closing Date are, no (i)examinations, audits or other proceedings previously pending, currently pending or threatened against the Project Company, Seller, or any of their respective affiliates (with respect to or to the extent potentially materially impacting the Project Company Development Assets, the ISS Project Development Assets, the Project or the Project Company) by any Governmental Authority or taxing authority for the assessment or collection of Taxes, (ii)claims for assessment or collection of Taxes that have been asserted in writing against the Project Company, Seller or any of their respective affiliates (with respect to or to the extent potentially materially impacting the Project Company Development Assets, the ISS Project Development Assets, the Project or the Project Company), or (iii)matters under discussion with any governmental authority or taxing authority regarding claims for assessment or collection of Taxes against any of the Project Company, Seller or any of their respective affiliates (with respect to or to the extent potentially materially impacting the Project Company Development Assets, the ISS Project Development Assets, the Project or the Project Company). There are no liens for Taxes upon the Membership Interests, any other direct or indirect interest in the Project Company or any of the Project Company Development Assets. c. The Project Company, Seller and their respective affiliates (with respect to or to the extent potentially materially impacting the Project Company Development Assets, the ISS Project Development Assets, the Project or the Project Company) do not have in force any indemnity or other agreement with respect to Taxes, any waiver or extension of any statute of limitations in respect of Taxes or any extension of time with respect to a Tax Return, Tax assessment or Tax deficiency, and, no such indemnity, waiver or extension has been requested from the Project Company or Seller, or any of their respective affiliates (with respect to or to the extent potentially materially impacting the Project Company Development Assets, the ISS Project Development Assets, the Project or the Project Company). Neither the Project Company, Seller nor any of their respective affiliates (with respect to or to the extent potentially materially impacting the Project Company Development Assets, the ISS Project Development Assets, the Project or the Project Company) (A)is a party to or has any liability under any Tax sharing or Tax indemnification agreement or (B)has any tax liability for Taxes of any other Person under Treasury Regulation section 1.1502-6 (or any similar provision of state, local or non-U.S.law), as a transferee or successor, by Contract, or otherwise. d. Neither the Project Company nor Seller nor any of their respective affiliates has filed an election to treat the Project Company as a corporation for federal, state or local income Tax purposes. The Project Company is, and at all times since its organization has been, classified as “disregarded as an entity separate from its owner,” Seller, for federal income Tax purposes within the meaning of Treasury Regulation section 301.7701-2(c)(2)(i), and for state and local income Tax purposes, and neither the Project Company nor Seller nor any of their respective affiliates has received a written notice from any Governmental Authority or taxing authority challenging the Project Company’s classification as a disregarded entity. 10 e. The Project Company, Seller and their respective affiliates (with respect to or to the extent potentially materially impacting the Project Company Development Assets, the ISS Project Development Assets, the Project or the Project Company) have withheld and paid all Taxes required to have been withheld and paid in connection with any amounts paid or owing to any employee, independent contractor, creditor, member, vendor, supplier or other third party. f. No federal income Tax credit or grant in lieu of any such credit or any similar credit or grant under state or local law has been claimed by the Project Company, Seller or any of their respective affiliates or direct or indirect partners, shareholders or members with respect to the Project or the Project Company Development Assets or ISS Project Development Assets. To Seller’s Knowledge, there are no facts that would cause the Project to be incapable of qualifying for, and producing or giving rise to, the federal investment Tax credit pursuant to Section 48 of the Code with continued reasonable and diligent effort, and to Seller’s Knowledge, no facts or circumstances exist that reasonably could be expected to hinder, impair, restrict, limit or disqualify the Project or the applicable Project Company Development Assets or ISS Project Development Assets from qualifying for, and producing and giving rise to, the federal investment income Tax credit pursuant to Section 48 of the Code. g. No power of attorney is currently in effect, and no Tax ruling has been requested of any Governmental Authority or taxing authority with respect to any Tax matter, relating to the Project Company, the Project, the Project Company Development Assets or the ISS Project Development Assets. h. The Project Company and Seller, including their respective affiliates (with respect to or to the extent potentially materially impacting the Project Company Development Assets, the ISS Project Development Assets, the Project or the Project Company), have not received any written notice of any special assessments, levies or Taxes imposed or to be imposed affecting the Project, the Project Company, any of the Project Company Development Assets or any of the ISS Project Development Assets. i. None of the Project Company, Seller or any of their respective affiliates or direct or indirect partners, shareholders or members (a) has reported or will report any of the Project Company Development Assets or ISS Project Development Assets as having been “placed in service” prior to the Closing Date for federal income Tax purposes or (b) has taken or will take (or has caused to be taken or will cause to be taken) any actions that would cause the Project Company Development Assets or ISS Project Development Assets to be treated as having been “placed in service” prior to the Closing Date for federal income Tax purposes. 11 j. No portion of the Project Company Development Assets or ISS Project Development Assets have benefited from the proceeds of any federal or state grant or rebate program that would cause a reduction in the amount of the investment tax credit under Section48 of the Code, and no application with respect to any such grant or rebate has been filed or submitted. No portion of the basis of any Project Company Development Asset or ISS Project Development Asset is attributable to “qualified rehabilitation expenditures” within the meaning of Section47(c)(2)(A) of the Code. No proceeds of any issue of state or local government obligations have been used to provide financing for the Project the interest on which is exempt from Tax under Code Section103. To Seller’s Knowledge, none of the Project Company Development Assets or ISS Project Development Assets are treated as leased to or owned by a tax-exempt entity (within the meaning of Section168(h)(2) of the Code) or otherwise constitute “tax-exempt use property” within the meaning of Section 168(h) of the Code. The Project is not comprised of any property that is imported property of the kind described in Section 168(g)(6) of the Code to which Section 168(g)(1)(D) applies. No election under Section 168(g)(7), 168(b)(2)(D) or 168(b)(3)(D) of the Code has been made with respect to any assets of the Project Company. k. The Project Company and Seller, and their respective affiliates (with respect to or to the extent potentially materially impacting the Project Company Development Assets, the ISS Project Development Company Assets, the Project or the Project Company) have paid all applicable sales and use Taxes with respect to the Project Company Development Assets and ISS Project Development Assets. l. For purposes of Section1445(b)(2) of the Code, neither Seller (or the first upstream regarded owner of Seller for U.S. federal income tax purposes in the event Seller is classified as a disregarded entity for U.S. federal income tax purposes) nor the Project Company is a “foreign person” as defined in Section1445(f)(3) of the Code. 12 2.22 Real Property Interests . The real property and any of the interests related to the real property described on Schedule2.22 describe all of the real property interests, including, without limitation, options, easements and leases, held by the Project Company underlying or used or to be used in the operation of the Project, including all rights to each of the Premises and all rights needed for the Project Company to fulfill its obligations under the Interconnection Agreement and the PPA (the “ Project Real Property ”). Such real property interests are sufficient in all material respects for the Project Company to develop, install, own and operate the Project as contemplated by the Material Contracts. The Project Company does not own, lease, license or otherwise have and has not had any interests (including option interests) in any other real property. The Project Real Property is not subject to any liens or other rights of third parties other than such matters set forth as an exception to the Title Policy. The Project Company holds good, valid and marketable leasehold title to each of the Premises. Seller has delivered to Buyer true, accurate and complete copies of all leases, purchase options, land rights or other agreements with respect to each of the Premises, and any surveys or plats relating to each of the Premises, together with any and all exhibits thereto, and none of the foregoing has been modified or amended unless shown therein. Each Lease, as amended, is in full force and effect and constitutes the valid and binding legal obligations of the parties therein. The copy of each Lease provided to Buyer is true, accurate and complete, contains all exhibits and has not been modified or amended unless as shown therein. To Seller’s Knowledge, each of the Premises are in compliance with all conditions, restrictions or requirements contained in any zoning ordinances, permits or approvals necessary for the Project including, but not limited to, any necessary consents or authorizations. Neither Seller nor the Project Company has received any notice of any of the following and, to Seller’s Knowledge, none of the following events or conditions have occurred or currently exist: (a)any existing or threatened special Tax or special assessment to be levied against the Premises, (b)any claims from any Governmental Authority having jurisdiction over the Project Company or the Premises or from any Person who will provide utility service to the Premises, that there are not sufficient easements and rights-of-way required for the operation of the Project as contemplated or to provide ingress and egress to and from the Premises, or (c) any notices (including without limitation requests for information) from any Governmental Authority or other person related to (i) the presence, release or threatened release of any Hazardous Material or any other environmental condition on, in or under the Project Real Property, or (ii) any other circumstance forming the basis of any actual or alleged violation by Seller or the Project Company of any Environmental Law or other remedial or removal obligation, harm, injury or damage to real or personal property, natural resources, the environment or any person alleged to have resulted from the foregoing. To Seller’s Knowledge, the Premises are being maintained in all material respects in accordance with applicable laws, rules and regulations and neither Seller nor the Project Company has received any written notification that the Premises are in violation, in any material respect, of any applicable laws, rules and regulations. 2.23 Wetlands Jurisdictional Determination . The United States Army Corps of Engineers (“
